Title: To James Madison from Harry Toulmin, 6 February 1811 (Abstract)
From: Toulmin, Harry
To: Madison, James


6 February 1811, Fort Stoddert. Writes that “nothing material has occurred” since his last letter other than the failure of the judge sent by Claiborne to establish civil government in the settlement on the Pascagoula River. Quotes from a 27 Jan. letter written to him by Judge Cumming describing “‘the state of anarchy and confusion’” on the Pascagoula and the refusal of Dupree to permit the rule of law. Cumming “seems fearful that a number of slaves taken by Dupree, might be carried off, and wishes me to have any answering to the description he gives, stopped in this country, if carried this way.” The individual who owns the slaves has reportedly “been plundered to the amount of 30,000 dollars,” and Dupree has harassed smaller property owners as well, alleging that he has been directed by Col. James Caller “to maintain his authority.” Chief Justice John Caller of Washington County “has gone, I am told to pay him a visit,” which Toulmin trusts will produce “submission to the laws.”
“As to the Spaniards, it is said that a talk has lately been given to the Indians at Pensacola, creating an expectation of a war with the U. States. I cannot satisfy myself of the truth of the report.” Nor does he give much credit to rumors that a British force is expected at Pensacola. Declares that the U.S. has lost standing with Spanish officials, who believe that the U.S. “countenanced and abetted” the revolt of their subjects. “Hence it is probable that difficulties may arise in the arrangements with the Governor of Florida, which there was not the smallest reason to apprehend when Col. M’Kee left this place.” Gives credit, however, to JM’s proclamation for effecting some “releasement from revolutionary dangers.” Adds in a postscript that a letter just received from Cushing states that Hampton has ordered the troops to be removed from Mobile and sent to Fort Stoddert. “I regret this step, as I fear that many of the citizens at Mobile have so far committed themselves with the Spanish officers, that they may now feel their displeasure.”
